[Cite as State v. Johnson, 2016-Ohio-4631.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :             No. 16AP-173
                                                                (C.P.C. No. 90CR-1199)
v.                                                   :
                                                           (ACCELERATED CALENDAR)
Tracey L. Johnson,                                   :

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                      Rendered on June 28, 2016


                 On brief: Ron O'Brien, Prosecuting Attorney, and Laura R.
                 Swisher, for appellee.

                 On brief: Tracey L. Johnson, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Tracey L. Johnson, appeals from a judgment of the
Franklin County Court of Common Pleas denying his "motion to vacate void guilty plea."
For the following reasons, we affirm.
        {¶ 2} In 1990, Johnson pleaded guilty to one count of drug abuse, a fourth-degree
felony. The trial court sentenced Johnson to one year in prison for the conviction. In
October 1991, the trial court stayed the remainder of Johnson's prison sentence and
placed him on probation for three years. In 1994, the trial court discharged Johnson from
probation.
        {¶ 3} In February 2015, Johnson filed a "Motion to find the guilty plea and the
judgment entry void."          In March 2015, the trial court summarily denied Johnson's
February 2015 motion. In June 2015, Johnson moved for leave to file a delayed appeal
No. 16AP-173                                                                               2


from the trial court's March 2015 judgment. In August 2015, this court denied Johnson's
motion for leave.
       {¶ 4} In November 2015, Johnson filed a "motion to vacate void guilty plea" in the
trial court, arguing that he was not properly notified of the "possibility of a driver['s]
license suspension as part of the maximum penalty." In January 2016, the trial court
summarily denied Johnson's November 2015 motion. Johnson appeals from that denial
and assigns the following error for our review:
               The trial court erred as a matter of law in not finding the
               guilty plea void, where the trial court never advised or
               imposed the mandatory driver's license suspension in
               violation of Crim.R. 11(c)(2).
       {¶ 5} In his sole assignment of error, Johnson argues the trial court erred in not
vacating his guilty plea because the trial court did not impose or advise him of the
mandatory driver's license suspension. Johnson's assignment of error is without merit.
       {¶ 6} The issue before this court is whether the trial court erred in denying
Johnson's November 2015 motion. In that motion, Johnson moved to vacate his guilty
plea on the alleged basis that the trial court violated Crim.R. 11(C)(2) by not properly
notifying him of the possible penalty of a driver's license suspension. In this appeal,
however, Johnson argues that the trial court should have permitted him to withdraw his
guilty plea because the trial court did not properly notify him of the possible penalty of a
driver's license suspension, and because the trial court erred by not imposing a driver's
license suspension. Because Johnson did not argue in support of his November 2015
motion that his guilty plea was invalid because the trial court did not impose a driver's
license suspension, that argument is waived and will not be considered in this appeal.
See, e.g., Harding Pointe, Inc. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 13AP-
258, 2013-Ohio-4885, ¶ 43 ("A party who fails to raise an argument in the trial court
waives the right to raise it on appeal.").
       {¶ 7} Johnson's argument that the trial court erred by not permitting him to
withdraw his guilty plea because he was not informed of the possibility of a driver's license
suspension is meritless. Pursuant to Crim.R. 32.1, a "motion to withdraw a plea of guilty
or no contest may be made only before sentence is imposed; but to correct manifest
injustice the court after sentence may set aside the judgment of conviction and permit the
No. 16AP-173                                                                              3


defendant to withdraw his or her plea." Thus, a "trial court may allow the post-sentence
withdrawal of a plea of guilty only to correct a manifest injustice." State v. Aleshire, 5th
Dist. No. 2011-CA-73, 2012-Ohio-16, ¶ 23. Johnson cannot demonstrate a manifest
injustice. Even if he was not informed of the possibility of a driver's license suspension
sanction, that lack of knowledge was inconsequential because the trial court did not
suspend his driver's license.
       {¶ 8} Because the trial court did not err in denying Johnson's "motion to vacate
void guilty plea," Johnson's sole assignment of error is overruled. Having overruled
Johnson's sole assignment of error, we affirm the judgment of the Franklin County Court
of Common Pleas.
                                                                       Judgment affirmed.

                           TYACK and BRUNNER, JJ., concur.